ITEMID: 001-99609
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: STYLIANOU v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Lech Garlicki;Ledi Bianku;Nicolas Bratza
TEXT: The applicants, Mr Chris (Takis) Stylianou and Mrs Athena (Athenoulla) Stylianou, are of Greek-Cypriot origin and have dual nationality, Cypriot and Australian. They were born in 1947 and in 1948 respectively and live in Australia. They are represented before the Court by Mr A. Demetriades, a lawyer practising in Nicosia, Cyprus.
The Turkish Government (“the Government”) were represented by their Agent, as were the intervening Government, the Republic of Cyprus.
The facts of the case, as submitted by the applicants, may be summarised as follows.
The applicants were married in 1971. They built a house on land donated by the father of the second applicant; however the land had not been transferred into their names. It appears that the second applicant's father has since died.
The second applicant owned two plots of land situated in Kythrea. The first applicant was a businessman and prior to 1974 had run a petrol station in Kythrea on rented land and premises.
Since August 1974 the applicants have not had access to and/or use of their home and property in the northern part of Cyprus.
